November 12, 2015 U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Mail Stop 3561 Washington, D.C. 20549 Re: BMW Auto Leasing LLC Financial Services Vehicle Trust Registration Statement on Form SF-3 File No. 333-205553 Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, each of BMW Auto Leasing LLC and Financial Services Vehicle Trust (each, a “Registrant”) hereby requests that the effective date for Registration Statement No. 333-205553 (the “Registration Statement”) be accelerated to, and that such Registration Statement will be declared effective on, November 16, 2015, by 5:00 p.m. (EST), or as soon thereafter as practicable. In connection with the foregoing request for acceleration of the Registration Statement, the Registrants acknowledge that (i) should the U.S. Securities and Exchange Commission (the “Commission”) or the staff of the Commission (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing, (ii) the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrants from their full responsibility for the adequacy and accuracy of the disclosure in the filing and (iii) the Registrants may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the securities laws of the United States. [Remainder of this page is intentionally left blank] Very truly yours, BMW AUTO LEASING LLC By: BMW Financial Services NA, LLC, as member By: /s/ Ritu Chandy Name:Ritu Chandy Title:Vice President - Finance and Chief Financial Officer FINANCIAL SERVICES VEHICLE TRUST By: BMW Financial Services NA, LLC, solely as servicer By: /s/ Ritu Chandy Name:Ritu Chandy Title:Vice President - Finance and Chief Financial Officer
